Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-10 and 12-16 are pending. An election to withdraw claim 11 from examination was made without traverse in the reply filed on 12/06/2021. Claim 11 is cancelled. As seen below in the Examiner’s Amendment. Accordingly, claims 1-10 and 12-16 are under examination.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zachary Wiersma on 01/10/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 11 is cancelled. 

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art are ‘720 (EP1900720, Published 03-2008. As cited as reference D5 in the Written Opinion for PCT/EP2019/085416) and Kametani et al. .
720 teach a process to prepare the compound of Formula (I) (par. 25). However, 720 does not teach the currently claimed mixture of the starting compound of Formula (I), nor the currently claimed steps of (a)-(c). 
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
   Kametani et al. teach substituted cyclopentanones (6a) and (6b), ketals (8) and (9) and a subsequent cyclopentanone (11) existing together in a reaction scheme. However, the cyclopentanones (6a) and (6b) are not the currently claimed substituted cyclopentanones of the compound of Formula (I). 

    PNG
    media_image1.png
    445
    465
    media_image1.png
    Greyscale

It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622